Robinson, C. J.,
delivered the opinion of the Court.
By the Act of 1894, chapter 546, the question whether *334the county seat for Charles County should be located at “ Chapel Point” or La Plata was submitted to the voters of that county. At the special election held in pursuance of this Act, the majority of the votes cast, as ascertained by the return judges, were cast in favor of La Plata as the county seat. The Act further authorized the County Commissioners to issue county bonds not to exceed twenty thousand dollars, for the purpose of building court-house and ail at the new county seat.
This bill is filed by certain tax-payers of said county to restrain the County Commissioners from issuing these bonds. Their claim to the interference of a Court of Equity is based on two grounds. .First. That the Act of 1894 is unconstitutional, and not therefore a valid exercise of legislative power. Secondly. Because of the fraudulent manner in which the special election was conducted, whereby the will of the majority of the voters was not fairly and lawfully ascertained.
If the Act in question is unconstitutional, the Commissioners, it is clear, have no lawful authority to issue the bonds for the purposes set forth in the Act; and the complainants, as tax-payers, have the right to ask the Court to enjoin the Commissioners from issuing said bonds. This we decided in GUI’s case, 31 Md. 375, and it is no longer an open question.
The Act, it is said, is unconstitutional because the subject of the Act is not described in its title as required by the Constitution, which declares that “ Every law enacted by the Legislature shall contain but one subject and that shall be described in its title.” Sec. 29, Art. 3. Now, what is the subject-matter of this Act ? In the first place, it provides that the question whether the county seat of Charles County shall be located at “Chapel Point” or La Plata, shall be submitted to the voters of the county. Then it provides the mode and manner- in which the election shall be conducted, and then the means by which the money shall be raised for the erection of the necessary public build*335ings and for the sale of the present court-house and jail lots and the buildings at Port Tobacco. So the whole matter with which the Act deals is the location of the county-seat, the erection of 'the public buildings at the county seat, as located by a majority of the voters, and the sale of the lots, materials, etc., at Port Tobacco, the then county seat. And the question is whether this subject-matter with which the Act deals, is properly described in the title. Now, what is the title? It is “An Act to provide for the removal of the county seat of Charles County from Port Tobacco to La Plata or Chapel Point, if the legal and qualified voters of said county shall so determine, and to provide for the erection of a court-house and jail, at such place as shall be so determined on and the procuring of a site or sites for the same, and to authorize the County Commissioners of said county to borrow money and issue bonds for the payment therefor.” At first blush it would seem -at least that the subject-matter of the Act was not only described, but fully and fairly set forth in the title, that is to say the location of the county seat, the erection of the public buildings at the county seat as thus located, and the means necessary for the payment of the cost of said buildings. But the title it is said provides for the removal of the county seat from Port Tobacco to La Plata or Chapel Point if the legal and qualified voters shall so determine, whereas the question submitted by the Act itself, is whether the county seat shall be located at La Plata or Chapel Point. In other words, it does not in terms submit to the voters the direct question whether the county seat shall be removed from Port Tobacco. This is at best a very nice distinction, and one which it is plain never occurred either to the Legislature or to the voters to whom the question was submitted. The Act does in terms provide that the question whether the county seat shall be located at La Plata or Chapel point shall be submitted to the voters of the county. And then it provides that if a majority of the votes cast shall be in favor of La Plata, then thenceforth *336La Plata shall be the county seat, and if a majority shall be in favor of Chapel Point, then it shall be the county seat. And the Act further provides for the purchase of site or sites for the erection thereon of a court-house and jail at whichever place the county seat may be thus located. Now, as there can be but one county seat, it follows that when the voters cast their ballots for the location of the county seat at either La Plata or Chapel Point, they necessarily voted that it should not any longer be located at Port Tobacco. So by every fair rule of construction the act itself provides for the removal of the county seat from Port Tobacco to La Plata or Chapel Point, as a majority of the voters shall determine. And this being so, there is no force in objection that the subject of the Act is not described in the title. On the contrary the whole subject-matter of the Act, the location of the new county seat and the erection of the public buildings at the place thus located is set forth in the title. We have had occasion in so many cases heretofore to consider the object and purposes and mischiefs intended to be remedied by the clause of the Constitution now before us, that it is only necessary to refer to these cases in which the subject has been fully discussed.
And whilst full force and effect should be given to this clause, Courts ought to be careful not to embarrass and defeat legislation by refined and subtle distinctions not within the spirit of the clause itself or the mischiefs to be^ remedied by it. There is no variance whatever between the title and the Act itself by which any one could possibly have been misled. The destruction of the court-house at Port Tobacco by fire made, it seems, that place no longer desirable as the county seat; and the only question was whether the new county seat should be located at La Plata or Chapel Point. It was so dealt with by the Legislature, and so understood by the people of the county. And all this contention about' the subject-matter of the Act not being described in the title to the Act, is a mere afterthought, *337and was never heard of until after the result of the election was declared to be in favor of La Plata.
As to the objection that the Act is a special law, and within the prohibition of sec. 33, Art. 3 of the Constitution, which declares that “ The General Assembly shall pass no special law for any case for which provision has been made by a general law,” it is sufficient to say that no general law has been passed by the General Assembly providing for the removal or location of county seats. And there being no general law on the subject, a special law was absolutely necessary.
Nor is there any force in the objection that the Act of 1894 is a delegation of legislative power to the people. The question submitted to the voters of Charles County was in regard to the location of the county seat, and being a matter of merely local concern, it was a question which the Legislature had the right to submit to the determination of the people directly interested in it. In Bradshaw v. Lankford, 73 Md. 428, we said: “It seems tobe well settled that questions of local concern whether for instance - a county seat once located shall be removed elsewhere, or whether the county shall subscribe to a particular improvement, these and other like questions of local legislation may be referred to the voters of the county for decision.”
The Act of 1894 being then a valid exercise of legislative power, the only remaining question is whether the complainants are entitled to an injunction restraining the County Commissioners from issuing county bonds as directed by the Act on the ground that the election held under it is null and void by reason of the fraudulent manner in which it was conducted. The bill charges that the election was conducted in a partizan manner — that a large majority of the judges and ballot clerks appointed were in favor of the location of the county seat at La Plata — that in four of the election districts the challangers appointed to represent the friends of Chapel Point were not allowed to witness the count of the ballots — that the count in these districts was not truly and correctly returned by the judges of election, *338and that the election from the beginning to th¿ end was not conducted according to law, and that a majority of the voters of the county did not vote to remove the county seat to La Plata. And the prayer is that the County Commissioners be restrained from issuing bonds for the purpose of building court-house and jail at La Plata, and that the election held under the Act of 1894 be declared null and void. And the question is whether a Court of Equity has jurisdiction in a proceeding of this kind to inquire into and determine the validity of an election of this kind ? Provision is made by the Constitution for the contest of the election of certain officers ; and then it provides that “ the Legislature shall make provisions for all cases of contested elections for any of the officers not herein provided for.” And the Legislature after providing that all contested elections for Comptroller, Judges, Clerks of the Courts of law and Register of Wills shall be decided by the House of Delegates, further provides that all cases of contested, elections of any of the officers not provided for in the Constitution, or in the preceding section, shall be decided by the Judges of the sevei'al Courts, and by the Superior Court of Baltimore City. A Court of Equity, it is clear, then, has no jurisdiction in this State to hear and determine a contest in regard to the election of officers. And it is equally clear that it has no jurisdiction by a proceeding in the nature of a writ of quo warranto to try the title to an office, for jurisdiction in such proceedings belongs to a Court of law. There is then no constitutional provision, nor any general law conferring jurisdiction on a Court of Equity to hear and determine an election contest of any kind, nor does the Act of 1894 make any provision for a contest of the special election to be held under that Act. And this being so we all agree that a Court of Equity has no jurisdiction to decide such a contest, even in a direct proceeding for that purpose, and a fortiori it can exercise no such jurisdiction in a collateral proceeding of this kind. For these reasons the decree below must be affirmed.
(Decided January 9th, 1896.)

Decree affirmed.